Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over HIROSE (Pub. No.: US 2012/0154346) in view of Yamazaki (Patent No.: US 9437273).
Re claim 2, HIROSE, FIG. 7A teaches a display panel, comprising: 
a substrate (101) having a plurality of pixel regions; 
at least one active switch (135, [0063]) formed on the substrate; 
a transparent conductive layer (123/125a, [0030]) electrically connected to the active switch; an OLED formed on the transparent conductive layer; and 
a common electrode layer (139a, FIG. 7B) covering the OLED; 
the active switch comprises a semiconductor layer; the semiconductor layer is made of a germanium-containing semiconductor material (135, ¶ [0063]).
In re claim 2, the following limitation makes it a product by process claim: a) "germanium-containing semiconductor material is prepared by chemical vapor deposition, and the gas ratios of the preparation process thereof are: GeH4/SiH4 = 01-4/N2O, and GeH4/N2O = 0.1/10." The MPEP § 2113, states, "Even though product -by[-] process claims are limited by and defined by the process, determination of patentability is based upon the product itself. The patentability of a product does not depend on its method of production. If the product in product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product is made by a different process." In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985)(citations omitted). 
A "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao and Sato et al., 190 USPQ 15 at 17 (CCPA 1976) (footnote 3). See also In re Brown and Saffer, 173 USPQ 685 (CCPA 1972): In re Luck and Gainer, 177 USPQ 523 (CCPA 1973); In re Fessmann, 180 USPQ 324 (CCPA 1974); and In re Marosi et al., 218 USPQ 289 (CAFC 1983) final product per se which must be determined in a ''product by, all of' claim, and not the patentability of the process, and that an old or obvious product, whether claimed in ''product by process" claims or not. Note that Applicant has the burden of proof in such cases, as the above case-law makes clear. 
HIROSE fails to teach wherein the semiconductor layer comprises a silicon germanium oxide; wherein the semiconductor layer comprises a first doping layer, an active layer, and 
a second doping layer; the active layer is provided between the first doping layer and the second doping layer; and the active layer comprises the silicon germanium oxide.
oxide semiconductor layer 844a and/or the oxide semiconductor layer 844c can be an oxide layer that contains aluminum, silicon, titanium, gallium, germanium”, col. 38, lines 65-67 & col. 39, lines 1-15).
wherein the semiconductor layer comprises a first doping layer (844c), an active layer (844b), and a second doping layer (844c); the active layer is provided between the first doping layer and the second doping layer; and the active layer comprises the silicon germanium oxide.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of suppressing generation of oxygen vacancies in the oxide layer as taught by Yamazaki, col. 39, lines 1-15. 
Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over HIROSE in view of Yamazaki and further in view of CHO (Pub. No.: US 2019/0067397).
Re claim 5, the combination, Yamazaki teaches the display panel according to claim 2, wherein the first doping layer (844c), the active layer (844b), and the second doping layer (844a) are located on the same layer; the active switch further comprises: 
a gate insulating layer (846) formed on the semiconductor layer; 
a gate metal layer (848a) formed on the gate insulating layer; 
Yamazaki fails to teach a dielectric layer formed on the gate metal layer; and a source metal layer and a drain metal layer formed on the dielectric layer; the source metal layer penetrates through the dielectric layer and the gate insulating layer and is electrically connected to the first doping layer, and the drain metal layer penetrates through the dielectric layer and the gate insulating layer and is electrically connected to the second doping layer.
CHO teaches a dielectric layer (150) formed on the gate metal layer; and 
a source metal layer (146) and a drain metal layer (148) formed on the dielectric layer; the source metal layer penetrates through the dielectric layer (150) aid the gate insulating layer and is electrically connected to the first doping layer, and 
the drain metal layer (148) penetrates through the dielectric layer and the gate insulating layer and is electrically connected to the second doping layer.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of improving an opening ratio in a pixel as taught by CHO, [0003].
Re claim 6, the combination, CHO teaches the display panel according to claim 5, further comprising: 
a first insulating layer (150) formed on the source metal layer (146), the drain metal layer (148) and the dielectric layer; 
a second insulating layer (160) formed on the first insulating layer; 
the transparent conductive layer (the horizontal portion of 174) is formed on the first insulating layer, is embedded between the first insulating layer (150) and the second insulating layer (160), and is electrically connected to the drain metal layer; and 
a third insulating layer (172) formed on the second insulating layer; 
the common electrode layer (174) is formed on the third insulating layer; 
the OLED (170) and the third insulating layer (172) are located on the same layer, and are electrically connected to the transparent conductive layer and the common electrode layer, respectively.
Re claim 7, the combination, CHO teaches the display panel according to claim 6, wherein the common electrode layer (174) entirely covers the third insulating layer (172).
Re claim 8, the combination, CHO teaches the display panel according to claim 5, wherein the active layer (middle portion of 140) is provided under the gate metal layer (144), and the width of the active layer is less than or equal to that of the gate metal layer (right at the interface between 144 and 142).
Claim(s) 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHO (Pub. No.: US 2019/0067397) in view of Yamazaki.
Re claim 21, CHO, FIG. 4 teaches a manufacture method of a display panel, comprising: 
forming at least one active switch (140) on a substrate (110); 
forming a transparent conductive layer (174) electrically connected to the active switch; 
forming an OLED (194, [0069]) on the transparent conductive layer; and 
forming a common electrode layer (174) on the OLED; and
the substrate comprises a plurality of pixel regions (180, ¶ [0046]); the semiconductor layer comprises a first doping layer (left of doping area in140), an active layer (middle 140), and a second doping layer (right of doping area in 140); the active layer is disposed between the first doping layer and the second doping layer.
CHO fails to wherein the active switch comprises a semiconductor layer made of a germanium-containing semiconductor material; and wherein the semiconductor layer comprises a silicon germanium oxide.
Yamazaki teaches wherein the active switch comprises a semiconductor layer made of a germanium-containing semiconductor material; and wherein the semiconductor layer comprises a silicon germanium oxide.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of suppressing generation of oxygen vacancies in the oxide layer as taught by Yamazaki, col. 39, lines 1-15.
In re claim 21, the following limitation makes it a product by process claim: a) " the operation of forming at least one active switch on a substrate comprises: 
preparing the semiconductor layer by chemical vapor deposition using the following gases with the following gas ratios in the preparation of the semiconductor layer: GeH4/SiH4 = 01-10, SiH4/N2O, and GeH4/N2O = 0.1/10." The MPEP § 2113, states, "Even though product -by[-] process claims are limited by and defined by the process, determination of patentability is based upon the product itself. The patentability of a product does not depend on its method of production. If the product in product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product is made by a different process." In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985)(citations omitted). 
A "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao and Sato et al., 190 USPQ 15 at 17 (CCPA 1976) (footnote 3). See also In re Brown and Saffer, 173 USPQ 685 (CCPA 1972): In re Luck and Gainer, 177 USPQ 523 (CCPA 1973); In re Fessmann, 180 USPQ 324 (CCPA 1974); and In re Marosi et al., 218 USPQ 289 (CAFC 1983) final product per se which must be determined in a ''product by, all of' claim, and not the patentability of the process, and that an old or obvious product, whether claimed in ''product by process" claims or not. Note that Applicant has the burden of proof in such cases, as the above case-law makes clear. 
Re claim 22, in the combination, CHO, FIG. 4 teaches the manufacture method of a display panel according to claim 21, wherein the first doping layer, the active layer, and the second doping layer are located on the same layer; the active switch further comprises: 
a gate insulating layer (142) formed on the semiconductor layer; 
a gate metal layer (144) formed on the gate insulating layer; 
a dielectric layer (150) formed on the gate metal layer; 
a source metal layer (146) and a drain metal layer (120) formed on the dielectric layer; 
the gate insulating layer (142) and the gate metal layer (144) are equal in width (right at the interface between 142 & 144), the gate metal layer (144) is located between the source metal layer (146) and the drain metal layer (120), the source metal layer penetrates through the dielectric layer (150) and is electrically connected to the first doping layer (left of doping area in 140), and the drain metal layer penetrates through the dielectric layer and is electrically connected to the second doping layer (right of doping area in 140).
Re claim 23, in the combination, CHO, FIG. 4 teaches the manufacture method of a display panel according to claim 22, wherein the display panel further comprises: 
a first insulating layer (160) formed on the source metal layer, the drain metal layer and the dielectric layer; 
a second insulating layer (172) formed on the first insulating layer; 
the transparent conductive layer (the vertical portion 174, [0044]) is formed on the first insulating layer, is embedded between the first insulating layer and the second insulating layer, and is electrically connected to the drain metal layer; and 
a third insulating layer (180) formed on the second insulating layer; 
the common electrode layer (the horizontal portion of 174) is formed on the third insulating layer; 
the OLED (194, [0069]) and the third insulating layer (180) are located on the same layer, and are electrically connected to the transparent conductive layer and the common electrode layer, respectively;
Re claim 24, in the combination, CHO, FIG. 4 teaches the manufacture method of a display panel according to claim 23, wherein the common electrode layer (174) entirely covers the third insulating layer.
Re claim 25, in the combination, CHO, FIG. 4 teaches the manufacture method of a display panel according to claim 22, wherein the active layer (middle 140) is provided under the gate metal layer (144), and the width of the active layer is less than or equal to that of the gate metal layer (144).
Response to Arguments
Applicant's arguments filed 02/23/2022 have been fully considered but they are not persuasive. Please see the detail of rejection of claims 2 and 21-25 as listed above.
For the above reasons, it is believed that the rejections should be sustained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY TRAN/Primary Examiner, Art Unit 2894